Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-18-00979-CR

                               EX PARTE Jose Jaime DE HOYOS

                         From the County Court, Maverick County, Texas
                                     Trial Court No. 3684
                          Honorable David R. Saucedo, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED dismissing the application for writ of habeas corpus
filed in the underlying cause without prejudice to the appellee filing the application with the district
clerk of Maverick County, Texas.

        SIGNED August 14, 2019.


                                                    _____________________________
                                                    Irene Rios, Justice